DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 – 4, 6 - 9, 11, 13, 15 – 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent No. 10,841,425 (Langley et al.).
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 A method comprising:

receiving an electronic communication associated with a contacting user;

receiving a communication dialog;

determining a purpose prediction for the electronic communication based on the communication dialog;

generating an agent transcript for the electronic communication based on the determined purpose; and

providing the agent transcript to an agent device of an agent handling the electronic communication for the contacting user.

With respect to the limitations above compare to claim 1 of Langley et al.  Same can be said for claims 8, 11, 15 and 18
With respect to claim 2, 9 and 16, compare to claim 1 of Langley et al.

With respect to claim 4, note Col. 7, lines 21 – 54.
With respect to claims 6, 13 and 20 note that the dialog is extracted in order to make the transcript as broadly claimed by applicant.
With respect to claim 7 and 14,  note Col. 3, line 37 – 53, Col. 4, line 1 – 16, Col, 6, line 27 – 51, Col. 6, line 60 – Col. 7, line 9 and again, see claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,841,425 (Langley et al.) in view of U.S. Patent Application No. 20130223608 (Flockhart et al.).
With respect to claim 5, note Langley et al. teach the claimed limitations except for the service systems.  However, Flockhart et al. teach that such is old in the art (see paragraph 0043 of Flockhart et al.).  It would have been obvious to one of ordinary skill in the art to have incorporated such into the Langley et al. system and method as an obvious value added service to customers and agents.  That is, being able to monitor weather and traffic for an insurance company could be of value to the insurance provider and a customer, in particularly at the time of an accident or the like.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Abstracts and Figs. of the additional references cited on the accompanying 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiners computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
22May2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652